DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statements filed 1/17/2020 and 8/31/2021 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
The abstract filed 1/17/2020 appears to be acceptable.

Claim Objections
Claim 11 is objected to because of the following informalities:  the two “wherein” clauses in lines 10 and 11 appear to be missing “is” or appear to need a similar correction (e.g., in line 11, “is arranged” vs. “arranged”).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5, 8, 10, 11, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fonseca US 20170292412.

Re claim 1, Fonseca teaches a gas turbine engine (14, Figs. 1, 4, and 5) comprising: 
a compressor section [3]; 
a combustor section [3]; 
a turbine section [3] (from [3] it is apparent that the engine shown in Figs. 1, 4, and 5 has a compressor, combustor, and turbine);
a nozzle section (12), wherein the compressor section, the combustor section, the turbine section, and the nozzle section (12) define a core flow path that expels through the nozzle section (see [3] and [26]—the recited flow path must be present); and 
a waste heat recovery system comprising: 
a heat recovery heat exchanger (16/18, Figs. 1-3; 52, Figs. 4, 5, and 7) arranged at the nozzle section (12) [27-28], wherein the heat recovery heat exchanger (16/18, Figs. 1-3; 52, Figs. 4, 5, and 7) is arranged within the nozzle section (12) such that the heat recovery heat exchanger (16/18, Figs. 1-3; 52, Figs. 4, 5, and 7) occupies less than an entire area of an exhaust area of the nozzle section (12) [27-28] (as depicted in Figs. 2, 3, and 7); and a heat rejection heat exchanger (44B or 44A, Figs. 1, 4, and 5) 

	Re claim 5, Fonseca teaches claim 1.  Fonseca further teaches wherein a portion of the heat recovery heat exchanger (52, Figs. 4, 5, and 7) is located on or within a nozzle case (at 12) of the nozzle section (12) [28].

Re claim 8, Fonseca teaches claim 1.  Fonseca further teaches wherein the heat recovery heat exchanger (52, Figs. 4, 5, and 7) occupies 80% or less of an exhaust area of the nozzle section (12) [28] (the exchanger doesn’t occupy any of the exhaust area in Figs. 4, 5, and 7, and even though not relied upon here, the embodiment of Figs. 1-3 reasonably teaches this claims as well due to the view in Fig. 3 and the teaching that the exchanger may be on either side of that wall 20 as in [27]).

Re claim 10, Fonseca teaches claim 1.  Fonseca further teaches wherein the waste heat recovery system further comprises a recuperating heat exchanger (42, Figs. 1 and 4) [36 and 62].

Re claim 11, Fonseca teaches a gas turbine engine comprising: 
a nozzle section (12; Figs. 1-7); and 
a waste heat recovery system comprising: 

a recuperating heat exchanger (42, Figs. 1, 4, and 5) being a working fluid-to-working fluid heat exchanger(as depicted in Figs. 1, 4, and 5) [36 and 62]; 
a heat recovery heat exchanger (16/18, Figs. 1-3; 52, Figs. 4, 5, and 7) arranged at the nozzle section (12), wherein the heat recovery heat exchanger (16/18, Figs. 1-3; 52, Figs. 4, 5, and 7) being a working fluid-to-exhaust heat exchanger [27-28], 
wherein the heat recovery heat exchanger (16/18, Figs. 1-3; 52, Figs. 4, 5, and 7) arranged at the nozzle section (12), wherein the heat recovery heat exchanger (16/18, Figs. 1-3; 52, Figs. 4, 5, and 7) is arranged within the nozzle section (12) such that the heat recovery heat exchanger (16/18, Figs. 1-3; 52, Figs. 4, 5, and 7) occupies less than an entire area of an exhaust area of the nozzle section (12) [27-28] (as depicted in Figs. 2, 3, and 7); and a working fluid (24) within the waste heat recovery system configured to flow through each of the heat rejection heat exchanger (44A), the recuperating heat exchanger (42), and the heat recovery heat exchanger (16/18, Figs. 1-3; 52, Figs. 4, 5, and 7). 

Re claim 15, Fonseca teaches claim 11.  Fonseca further teaches wherein a portion of the heat recovery heat exchanger (52, Figs. 4, 5, and 7) is located on or within a nozzle case (at 12) of the nozzle section (12) [28].



Re claim 20, Fonseca teaches claim 11.  Fonseca further teaches
a compressor section [3]; 
a combustor section [3]; and
a turbine section [3] (from [3] it is apparent that the engine shown in Figs. 1, 4, and 5 has a compressor, combustor, and turbine);
wherein the compressor section, the combustor section, the turbine section, and the nozzle section (12) define a core flow path that expels through the nozzle section (see [3] and [26]—the recited flow path must be present).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, 7, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca US 20170292412 in view of Sen et al. US 20190249599.

Re claim 2, Fonseca teaches claim 1.  Fonseca fails to teach wherein the waste heat recovery system includes a supercritical CO2 (sCO2) work recovery cycle system.
Sen teaches wherein the waste heat recovery system includes a supercritical CO.sub.2 (sCO.sub.2) work recovery cycle system (Fig. 3, turbine 108, compressor 106 [73]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Fonseca with “wherein the waste heat recovery system includes a supercritical CO2 (sCO2) work recovery cycle system” as taught by Sen, as a simple substitution of one known working fluid for another (or, a simple substitution of one known power cycle for a similar power cycle), for the predictable result of similarly generating power from waste heat (see Sen, Fig. 3 and [73]).  This combination renders modification of a pump (46, Fig. 1) as in Fonseca to a compressor (106) as taught by Sen, obvious, because the compressor is considered appropriate for the cycle of Sen. 

Re claim 6, Fonseca teaches claim 1.  Fonseca further teaches wherein the waste heat recovery system further comprises: a turbine (30), wherein the turbine of the waste heat recovery system is configured to generate work (at a generator) [31].

Sen teaches a compressor as discussed in the rejection of claim 2 above.  The motivation to modify Fonseca is the same as the rejection of claim 2.

Re claim 7, Fonseca and Sen teach claim 6.  Fonseca further teaches further comprising a power line (from a generator 34 to a compressor) operably connected to an output of the turbine of the waste heat recovery system [34 and 52].

Re claim 12, Fonseca teaches claim 11.  Fonseca fails to teach wherein the waste heat recovery system includes a supercritical CO2 (sCO2) work recovery cycle system.
Sen teaches wherein the waste heat recovery system includes a supercritical CO.sub.2 (sCO.sub.2) work recovery cycle system (Fig. 3, turbine 108, compressor 106 [73]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Fonseca with “wherein the waste heat recovery system includes a supercritical CO2 (sCO2) work recovery cycle system” as taught by Sen, as a simple substitution of one known working fluid for another (or, a simple substitution of one known power cycle for a similar power cycle), for the predictable result of similarly generating power from waste heat (see Sen, Fig. 3 and [73]).  This combination renders 

Re claim 16, Fonseca teaches claim 11.  Fonseca further teaches wherein the waste heat recovery system further comprises: a turbine (30), wherein the turbine of the waste heat recovery system is configured to generate work (at a generator) [31].
Fonseca teaches a pump, not a compressor, and so Fonseca cannot teach wherein the compressor of the waste heat recovery system is configured to generate work.
Sen teaches a compressor as discussed in the rejection of claim 12 above.  The motivation to modify Fonseca is the same as the rejection of claim 12.

Re claim 17, Fonseca and Sen teach claim 16.  Fonseca further teaches further comprising a power line (from a generator 34 to a compressor) operably connected to an output of the turbine of the waste heat recovery system [34 and 52].

Claims 3, 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca US 20170292412 in view of Thomas et al. US 20130086906.

Re claim 3, Fonseca teaches claim 1.  Fonseca appears to teach wherein a portion of the heat recovery heat exchanger is located within a strut of the nozzle section (see Fig. 2, the portion of 18 extending from 12 to 20, which would appear to 

Re claim 9, Fonseca teaches claim 1.  Fonseca fails to teach wherein the heat recovery heat exchanger is non-annular in shape.
Thomas (Figs. 8-9) teaches wherein the heat recovery heat exchanger (63) is non-annular in shape [51-54].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Fonseca with “wherein the heat recovery heat exchanger is non-annular in shape” as taught by Thomas, as a simple substitution of one known heat exchanger for another similar heat exchanger, for the predictable result of similarly recovering exhaust waste heat [51-54].



Re claim 19, Fonseca teaches claim 11.  Fonseca fails to teach wherein the heat recovery heat exchanger is non-annular in shape.
Thomas (Figs. 8-9) teaches wherein the heat recovery heat exchanger (63) is non-annular in shape [51-54].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Fonseca with “wherein the heat recovery heat exchanger is non-annular in shape” as taught by Thomas, as a simple substitution of one known heat .

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca US 20170292412 in view of Cheung et al. US 20180051716.

Re claim 4, Fonseca teaches claim 1.  Fonseca fails to teach wherein a portion of the heat recovery heat exchanger is located on or within a tail cone of the nozzle section.
Cheung teaches wherein a portion of the heat recovery heat exchanger is located on or within a tail cone (318, Figs. 4-6) of the nozzle section [49].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Fonseca with “wherein a portion of the heat recovery heat exchanger is located on or within a tail cone” as taught by Cheung, as Cheung teaches another location from which waste heat may be collected via a heat exchanger [49], and the point of Fonseca is to turn this waste heat into usable work [9-11].

Re claim 14, Fonseca teaches claim 11.  Fonseca fails to teach wherein a portion of the heat recovery heat exchanger is located on or within a tail cone of the nozzle section.
Cheung teaches wherein a portion of the heat recovery heat exchanger is located on or within a tail cone (318, Figs. 4-6) of the nozzle section [49].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Fonseca with “wherein a portion of the heat recovery heat exchanger is located on or within a tail cone” as taught by Cheung, as Cheung teaches another location from which waste heat may be collected via a heat exchanger [49], and the point of Fonseca is to turn this waste heat into usable work [9-11].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180334959 (Figs. 1-5) teaches a system relevant to claims 1 and 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICKEY H FRANCE/Examiner, Art Unit 3746